COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Ex parte Daivion Anthony Banton

Appellate case number:   01-15-00385-CR
                         01-15-00386-CR

Trial court case number: 14-DCR-066980
                         14-DCR-066981

Trial court:             240th District Court of Fort Bend County

        The reporter’s record is past due. The court reporter was requested by letter of May 22,
2015 by the appellant to file a duplicate transcription of the audio recording of the bond
reduction hearing held on or about March 26, 2015. The court reporter, Liz Wittu, or her
substitute, is ORDERED to file the reporter’s record within 10 days of the date of this order.
This is an accelerated appeal, and no extensions of time will be considered.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court


Date: June 15, 2015